                                                                        FILED
                  IN THE UNITED STATES DISTRICT COURT                       JUL O9 2019
                      FOR THE DISTRICT OF MONTANA                      Clerk, U.S Diatrict Coun
                                                                            District Of Montan!
                           MISSOULA DIVISION                                      Missoula




UNITED STATES OF AMERICA,                          CR 09- 11- M- DWM

              Plaintiff,

        vs.                                              ORDER

ROBERT LEE ISBELL,

              Defendant.


        Defendant Robert Lee Isbell having requested a recommendation for

placement at FDC Sea/Tac for his term of imprisonment on revocation,

        IT IS ORDERED that !shell's motion (Doc. 78) is DENIED.

        DATED this ~       ay of July, 2019 .




.   .
